ACCEPTED
                                                                                                               01-15-00396-CV
                                                                                                FIRST4/24/2015
                                                                                                         COURT4:55:29   PM
                                                                                                                 OF APPEALS
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                            HOUSTON,    TEXAS
                                                                                                   Envelope    No. 5030802
                                                                                                        4/29/2015  10:07:40 AM
                                                                                                   By:CHRISTOPHER
                                                                                                        Phyllis Washington
                                                                                                                        PRINE
                                                                                             Filed: 4/24/2015 4:55:29 PMCLERK

                                     CAUSE NO. 2014-01360

SARAH T. HARRIS,                                    §              IN THE DISTRICT COURT
                                                                              FILED IN
                                                    §                  1st COURT OF APPEALS
       Plaintiff/Counter-Defendant                  §                      HOUSTON, TEXAS
                                                    §                  4/29/2015 10:07:40 AM
vs.                                                 §              HARRIS COUNTY, TEXAS
                                                                       CHRISTOPHER     A. PRINE
                                                    §                           Clerk
JOHN W. HANKINS,                                    §
                                                    §
       Defendant/Counter-Plaintiff                  §              333RD JUDICIAL DISTRICT

                                     NOTICE OF APPEAL

       Pursuant to TEX. R. APP. P. 25.1, John W. Hankins (“Hankins”), Defendant and Counter-

Plaintiff in the above-numbered and styled cause, files this his Notice of Appeal to either the

First or Fourteenth Court of Appeals in Houston, Texas. Defendant/Counter-Plaintiff Hankins

desires to appeal from the Order Granting Final Summary Judgment rendered in favor of

Plaintiff/Counter-Defendant Sarah T. Harris and against Defendant/Counter-Plaintiff Hankins by

the 333rd Judicial District Court of Harris County, Texas, on March 26, 2015.

       This Notice is timely because it has been filed within thirty days of the date the judgment

was signed. See TEX. R. APP. P. 26.1.

Dated: April 24, 2015.


                                                     Respectfully submitted,

                                                     WILSON, CRIBBS & GOREN, P.C.

                                                     By: /s/ Brian B. Kilpatrick
                                                     Brian B. Kilpatrick, TBN 24074533
                                                     Email: bkilpatrick@wcglaw.net
                                                     H. Fred Cook, TBN 04732500
                                                     Email: hfcook@wcglaw.net
                                                     2500 Fannin Street
                                                     Houston, Texas 77002
                                                     Telephone (713) 222-9000
                                                     Facsimile (713) 229-8824

DEFENDANT/COUNTER-PLAINTIFF’S NOTICE OF APPEAL                                                          1
                                                 HUGHES ELLZEY, L.L.P.
                                                 Jarrett L. Ellzey, TBN 24040864
                                                 Email: jarrett@hughesellzey.com
                                                 W. Craft Hughes, TBN 24046123
                                                 Email: craft@hughesellzey.com
                                                 Galleria Tower I
                                                 2700 Post Oak Blvd., Suite 1120
                                                 Houston, Texas 77056
                                                 Phone (713) 554-2377
                                                 Facsimile (888) 995-3335

                                                 ATTORNEYS FOR JOHN W. HANKINS,
                                                 DEFENDANT & COUNTER-
                                                 PLAINTIFF




DEFENDANT/COUNTER-PLAINTIFF’S NOTICE OF APPEAL                                     2
                               CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2015, a true and correct copy of the foregoing document
was served upon the following parties in accordance with Rule 21(a) of the TEXAS RULES OF
CIVIL PROCEDURE:


Via Efile
Michael J. Mazzone
Mike Powell
Robert A. Carlton
1221 McKinney, Suite 2100
Houston, Texas 77010-2007
Telephone (713) 547-2115
Telecopier (713) 236-5662
Attorneys for Plaintiff/Counter-Defendant

Via Efile
Hartley Hampton
Hampton & King
3 Riverway, Suite 910
Houston, TX 77056
Attorney for Plaintiff/Counter-Defendant

                                                           /s/ Brian B. Kilpatrick
                                                           Brian B. Kilpatrick




DEFENDANT/COUNTER-PLAINTIFF’S NOTICE OF APPEAL                                                 3